DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendling GB 2531095, in view of Nikolic et al, WO 2014/068090.
	Wendling discloses a biometric enrolment authorization comprising: (see page 8, line 27 to page 9, line 20) a method for enrolling a user of a smart card/RFID device, where the enrolment involves acquiring, with the integrated fingerprint sensor, several fingerprints from the 
Wendling fails to disclose the details regarding the method for extracting features from several fingerprint portions, and combining the features.
Nikolic et al disclose a fingerprint enrolment algorithm comprising: (page 8, line 32 and the abstract) a method for enrolling the fingerprint of a user involves the steps of acquiring several fingerprint image strips, extracting minutiae (features), matching the extracted minutiae,
produce a combined set of minutiae representing a larger portion of the fingerprint, and
determining that the fingerprint has been successfully enrolled if a predetermined criterion
is met; the user can use the biometric authentication when the fingerprint has been successfully enrolled onto the smart card/RFID device. 
	Regarding claims 1, 13, 18, and 20, Wendling fails to disclose that a PIN code is requested and authenticated, and the fingerprint authentication is only enabled if the PIN cade is
successfully authenticated. Wendling (see page 72, lines 7-9) suggests that after enrolment, the PIN code or the fingerprint can be used. Due to the difference, an additional security level is added to the fingerprint authentication. 
	A person skilled in the art, with knowledge of the teachings of Wendling, faced with the problem of strengthening the security, is well aware of the solution of using two factor authentication. In this case, the person skilled in the art would use the fingerprint and the PIN code as authentication factors. The above reasoning is also strengthened by the fact that Nikolic et al (see page 11, lines 24-26) discloses the option of using the PIN and the fingerprint for verification of the bearer of the smartcard. Therefore, it would have an obvious extension as taught by the prior art.

	Regarding claims 3 and 15, Nikolic et al (see abstract} discloses that the predetermined criterion is related to the width/coverage of the combined set of minutiae/features.
	Regarding claim 5, Wendling (see page 12, lines 7-9) discloses that the smart card can be used by only a PIN code depending on the amount of the transaction taking place.
	Regarding claim 6, Wendling disclose (see page &, line 34 to page 9, line 6} discloses that LEDs on the smart card are used for indicating to the user that the fingerprint has been enrolled correctly.
	Regarding claim 7, Wendling discloses (see page 11, line 30) discloses that the user enters a PIN into a terminal, and the user will then be able to enroll the fingerprint only if said PIN is successfully authenticated.
	Regarding claims 8 and 9, Wendling discloses (see page 4, lines 13-21) discloses that the smart card/RFID device is a passive RFID device, and the enrolment process can only take place when the device is within a limited range from a terminal/RFID reader.
	Regarding claims 10-12
	Regarding claim 14, wendling discloses (see figure 2) discloses that the processing unit (128) is integrated with the fingerprint reader (130).
	Regarding claim 16, Nikolic discloses (see page 11, lines 5-7) discloses that the fingerprint sensor is a capacitive fingerprint sensor.

	Regarding claim 17, wendling (see figure 2) discloses that the smart card comprises a wireless transceiver (108) for wireless communication with an electronic transaction terminal (104). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colella (US Patent No. 7,778,935), discloses a system secure payment and authentication using biometric information. Rhiando (US Patent No. 7,058,603) disclose a transaction system where users are templates for fingerprint data to register.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL  ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876